Citation Nr: 1545364	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-27 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the veteran's claim.  This issue was remanded for further development in March 2015, and now returns again before the Board.  A videoconference hearing was held before the undersigned Veterans Law Judge in January 2015.


FINDINGS OF FACT

1. Service connection is currently in effect for the residuals of a traumatic brain injury, rated as 40 percent disabling, intervertebral disc syndrome with degenerative changes of the cervical spine, at a 20 percent evaluation, the residuals of a right ankle fracture at a 10 percent evaluation, headaches secondary to a traumatic brain injury, evaluated at 10 percent disabling, sensory deficit of the left arm, secondary to a cervical spine condition, evaluated as 10 percent disabling, and sensory deficit of the right arm, secondary to a cervical spine condition, evaluated as 20 percent disabling.  These ratings combine to a 70 percent evaluation.
 
 2. The evidence is in equipoise as to the question of whether the Veteran's service-connected disabilities, combined, result in such severity as to render him unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VCAA

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

Further, as this decision is a complete grant of benefits on appeal, any further discussion of VCAA compliance is moot.


Facts and Analysis

The Veteran alleges that limitations associated with his service-connected disabilities preclude his gainful employment, particularly the residuals of his traumatic brain injury as well as numbness of his hands.  For the following reasons, the Board will grant the Veteran's claim. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined scheduler rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. 
 §§ 3.340, 3.341, 4.16.

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's service-connected disabilities consist of the residuals of a traumatic brain injury, rated as 40 percent disabling, intervertebral disc syndrome with degenerative changes of the cervical spine, at a 20 percent evaluation, the residuals of a right ankle fracture at a 10 percent evaluation, headaches secondary to a traumatic brain injury, evaluated at 10 percent disabling, sensory deficit of the left arm, secondary to a cervical spine condition, evaluated as 10 percent disabling, and sensory deficit of the right arm, secondary to a cervical spine condition, evaluated as 20 percent disabling.  Thus, the Veteran's highest rated disability is 40 percent, and his disabilities combine to a 70 percent evaluation.

As such the Board finds that the Veteran meets the percentage standard set forth in 38 C.F.R. § 4.16(a).  Thus, the question is whether the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.

Reviewing the evidence of record, the Board finds that the evidence is in equipoise as to the question of whether the Veteran's service connected disabilities preclude his employment.  Reviewing the evidence of record, the Veteran has a high school diploma, but no further education, although he does have some informal training as a mechanic, and possibly some brief training at a vocational school.  It appears that the Veteran last worked full time sometime between 2004 and 2006, as a mechanic, although the evidence also appears to indicate that he occasionally works as a mechanic for two to four hours a day on some days, or collects aluminum cans and does other salvage work at times.  A letter from one of the Veteran's co-workers dated April 2010 indicates that she recalled him having significant difficulties at work.

A June 2010 report of VA examination noted the Veteran had headaches three times a day lasting for about 20 minutes.  He reported occasional problems with confusion, as well as attention and concentration.  He also reported fatigue, trouble sleeping, and dizziness.  He was diagnosed with a cognitive disorder in a July 2010 examination.  July 2011 examination of the cervical spine showed stiffness, muscle spasm, and weakness of the cervical spine, as well as sensory deficits in both forearms and hands.

During the Veteran's hearing testimony in January 2015, he indicated that he had significant problems with numbness in his hands which caused him to be unable to perform the work he was trained for.  He stated that he was last employed full time approximately three years ago, as a boat mechanic.  He reported that the only work he'd ever done was construction work and mechanical work, all manual labor.  The Veteran noted that he had no experience working in an office or working with computers.

Based on the Board's March 2015 remand, the Veteran received several VA examinations in June 2015, to determine the impact the Veteran's service connected disabilities have on his employability.  As to the Veteran's ankle examination, he was noted to have limitation of motion, as well as pain.  The examiner noted that the functional impact of this disability would include limited weight bearing, frequent rest periods, and possible impacts on driving.  As to the Veteran's peripheral neuropathy related to his cervical radiculopathy, the examination itself indicated that this did not impact his employability.  As to the Veteran's traumatic brain injury and headaches examinations, the Veteran's headaches were noted to occur multiple times a day for roughly a half hour.  The examiner indicated that severe headaches might require time off or the Veteran may be unable to perform job responsibilities.  Further, he might need accommodation in work space, such as ergonomically designed desks and chairs.  Heavy physical activity may also be limited.  As to the Veteran's cervical spine disability, pain, stiffness, and limitation of motion was noted.  For this disability, as far as limitations, the examiner noted that work restrictions may include avoidance of prolonged bending and twisting of the neck, especially with driving.  Avoidance of heavy lifting is definitely recommended.  Use of pain medication and muscle relaxants can affect dexterity and alertness.  It was also recommended that the Veteran avoid work with extreme temperature changes, wet areas, and direct exposure to chemicals.

Finally, an overall opinion was offered as to the Veteran's employability.  At that time, the examiner indicated that he felt the Veteran's traumatic brain injury caused only mild functional impairments, and that he could be trained in the future for a different occupation, and that this disability, as well as his related headaches, was unlikely to have an effect on sedentary, light duty, or heavy duty occupations.  He further indicated that the Veteran's mild ankle osteoarthritis was unlikely to affect current or future employment.  He felt the Veteran's cervical spine condition would limit heavy duty, but not light duty or sedentary employment.  This opinion did not discuss the Veteran's numbness of the hands.  The examiner concluded that there was a lack of evidence that the Veteran could not be retrained vocationally.

The Board has considered this opinion, however, much of this opinion seems to be predicated on the fact that the Veteran could be retrained vocationally.  The Board does not dispute that the Veteran may be able to be retrained at some point in the future, however, the Board finds that he is not currently capable of employment as he has had in the past, specifically, construction or mechanical work.  The Veteran's cervical spine condition clearly does impact his ability to perform any heavy duty work, along with his ankle condition.  While the examiners have indicated that the Veteran's numbness would not impact his employability, in fact, as the Veteran testified to, the Board agrees that the numbness the Veteran experiences in his hands makes working as a mechanic, the Veteran's prior occupation, nearly impossible for any significant length of time.  While the examiners have found that the Veteran could work in a sedentary or light duty occupation, this is not consistent with his prior work experience and education.  The Veteran's headaches would also clearly impact even sedentary employment, as he would require half hour breaks several times a day to accommodate those headaches.  The Board simply finds that, when considering all of the Veteran's service connected disabilities as a whole, and his prior work experience, that he is currently unemployable.

The Board does not dispute the fact that the Veteran suffers from other nonservice connected disabilities that likely also render him unemployable, but that does not mean that the Veteran cannot also be considered unemployable due to his service connected disabilities as well.

When considering the evidence as a whole, considering that the Veteran has several significant service connected disabilities impacting his ability to perform his prior occupations, considering his testimony before the Board as to his ability to work, and all evidence of record, the Board finds the evidence is at least in equipoise as to the question of whether the Veteran's service connected disabilities render him unemployable. As such, the Board finds that the Veteran should be granted the benefit of the doubt, and entitlement to TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


